Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon Zuniga (Reg No. 67,038) on December 17, 2021.

The application has been amended as follows: 
- - 1.  (Currently Amended) A two-stage compressor with a gas storage chamber between stages, comprising: 
a first-stage cylinder comprising a first-stage compression chamber; 
a second-stage cylinder comprising a second-stage compression chamber and a gas storage chamber; wherein, the two-stage compressor is configured so that refrigerant flowing out of the first-stage compression chamber flows through the gas storage chamber and enters the second-stage compression chamber; and 
a flow area of the gas storage chamber is larger than an area of a gas outlet of the first-stage compression chamber. 
two-stage compressor according to claim 1, wherein, a cross section of the gas storage chamber comprises a first curved section, a second curved section, and a first connecting line and a second connecting line respectively connected between the first curved section and the second curved section; and the first connecting line and the second connecting line extend in circumferential directions of the second-stage cylinder. 
3. (Currently Amended) The two-stage compressor according to claim 2, wherein, the first curved section and the second curved section are in shapes of two semicircles arranged opposite to each other, and the first connecting line and the second connecting line are both curves. 
4. (Currently Amended)  The two-stage compressor according to claim 3, wherein, the first connecting line and the second connecting line are coaxially arranged; the first connecting line is tangent to both the first curved section and the second curved section; and the second connecting line is tangent to both the first curved section and the second curved section. 
5. (Currently Amended) The two-stage compressor according to claim 2, wherein, the gas storage chamber is a through hole running through the second-stage cylinder in an axial direction, and a suction inlet of the second-stage compression chamber is disposed in a side wall of the gas storage chamber. 
6. (Currently Amended) The two-stage compressor according to claim 5, wherein, a distance from a center of the suction inlet of the second-stage compression chamber to an upper end surface of the second-stage cylinder equals a distance from 
7. (Currently Amended) The two-stage compressor according to claim 5, wherein, the suction inlet of the second-stage compression chamber is in a waist-circular shape. 
8. (Currently Amended) The two-stage compressor according to claim 2, further comprising a lower flange arranged below the first-stage cylinder; the lower flange is provided with a medium-pressure chamber; the first-stage cylinder is provided with a medium-pressure flow channel; refrigerant flowing out of the first-stage compression chamber flows through the medium-pressure chamber and the medium-pressure flow channel, then enters the gas storage chamber. 
9. (Currently Amended) The two-stage compressor according to claim 8, wherein, the medium-pressure flow channel is arranged adjacent to the first curved section, and a suction inlet of the second-stage compression chamber is arranged adjacent to the second curved section. 
10. (Currently Amended) The two-stage compressor according to claim 8, wherein, a baffle is further arranged between the first-stage cylinder and the second-stage cylinder; the baffle is provided with a circulating hole; and the two-stage compressor is configured so that refrigerant flowing out of the medium-pressure flow channel flows through the circulating hole and enters the gas storage chamber. 
11. (Currently Amended) The two-stage compressor according to claim 10, wherein, a cross-sectional shape of the circulating hole is same as a cross-sectional shape of the gas storage chamber. 
12. (Currently Amended) The two-stage compressor according to claim 1, further comprising a baffle arranged between the first-stage cylinder and the second-stage cylinder; 
a medium-pressure chamber is arranged in the baffle; and 
the two-stage compressor is configured so that after refrigerant flowing out of the first-stage compression chamber flows through the medium-pressure chamber, the refrigerant enters the gas storage chamber. 
13. (Currently Amended) An air conditioner, comprising the two-stage compressor of claim 1.  - -
- - 17. (Currently Amended) The two-stage compressor according to claim 3, wherein, the gas storage chamber is a through hole running through the second-stage cylinder in an axial direction, and a suction inlet of the second-stage compression chamber is disposed in a side wall of the gas storage chamber. 
18. (Currently Amended) The two-stage compressor according to claim 4, wherein, the gas storage chamber is a through hole running through the second-stage cylinder in an axial direction, and a suction inlet of the second-stage compression chamber is disposed in a side wall of the gas storage chamber. 
19. (Currently Amended) The two-stage compressor according to claim 7, wherein, the waist-circular shape includes two oppositely arranged semicircles and two parallel lines respectively connecting respective ends of the two semicircles, and the extending directions of the two parallel lines are parallel to the axial direction of the second-stage cylinder. 
20. (Currently Amended) The two-stage compressor according to claim 8, wherein, the medium-pressure flow channel is circular, and the first curved section and the second curved section are in shapes of two semicircles arranged opposite to each other. - - 
Drawings
The drawings were received on November 23, 2021.  These drawings are acceptable.  The drawing objections are hereby withdrawn.
Specification
The amendment to the specification received on November 23, 2021 is acceptable.  The specification objections are hereby withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746